                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

CHARLES D. GALLOWAY                                                                    PLAINTIFF

V.                                                      CIVIL ACTION NO. 3:20-CV-00007-RP

MASON WAGES, ANNA ROBBINS,
JEFF CHISM, CHRIS ROBERTSON, and
MISSISSIPPI                                                                        DEFENDANTS

                                              ORDER

       Presently before the Court is Plaintiff Charles D. Galloway’s motion [28] for

reconsideration of the Court’s order denying his motions for discovery and motion [29] for

“emergence attention to this matter.” In the instant motions, Plaintiff asks this Court, yet again,

to aid him in defending against the state criminal charges lodged against him. See Doc. #s 28,

29. Federal district courts, however, do not interfere with or supervise on-going state court

criminal proceedings. Anderson v. Humphreys County Sheriff’s Dept., 2008 WL 192098, at *1

(N.D. Miss. Jan. 23, 2008). Moreover, the Court recently dismissed the instant action for failure

to state a claim upon which relief may be granted. See Doc. #s 26, 27. Accordingly, the Court

finds that Plaintiff’s motions [28],[29] are not well-taken and are, therefore, DENIED.

       SO ORDERED, this the 31st day of March, 2020.


                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
